DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 31, 2022 has been entered.
Response to Amendment
The amendments filed with the written response received on May 31, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1 and 2 have been amended (Examiner notes that claim 3, as filed, improperly is identified as being amended, although the claim is in the same form as presented prior to the final Office Action mailed November 30, 2021); claims 4-6 are canceled. Accordingly, claims 1-3 are pending in this application, with an action on the merits to follow.
Specification
As noted in the final Office Action mailed November 30, 2021, the amendment filed November 9, 2021 is objected to under 35 U.S.C. 132(a) because it introduced new matter into the disclosure.  Examiner will address Applicant’s arguments against this objection in the Response to Arguments section of the present Office Action.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Applicant has amended the Specification to include two new paragraphs (one at the end of the brief description of the drawings on Page 5; one at the end of the Specification on Page 8) that do not appear to have support in the originally filed disclosure.  Applicant also added two new figures (Figs. 33 and 34) that appear to be described by said new paragraphs, but the drawings also are not deemed to have support in the originally filed disclosure, and are likewise considered new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
Drawings
As noted in the final Office Action mailed November 30, 2021, the drawings are objected to because Figs. 33 and 34 appear to introduce new matter into the disclosure, since the drawings are not described anywhere in the originally filed disclosure, as explained above with respect to the Specification amendment, also objected to for new matter purposes.  
The drawings are objected to because several drawing sheets include several figures that are apparently distinct figures, but at displayed in too-close proximity to one another.  For example, the page with Figs. 7-9 includes Figs. 7, 8 and 9 which are too close to one another on the page.  This is the same case of the sheet with Figs. 17-20, wherein the figures are to close to one another horizontally (Figs. 17 and 18 should be spaced apart more, likewise for Figs. 19 and 20).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buck (USPN 8,943,712).
Regarding independent claim 1, Buck discloses a detachable shoe adornment (see either of embodiments of Figs. 6-10 (hereinafter “embodiment [A]”) or Figs. 28-32 (hereinafter “embodiment [B]”), each of which are detachable shoe adornments in that they are removably affixable to a footwear item) for use with an item of footwear having an upper with an inner surface and an outer surface (in embodiment [A]: item of footwear is a sandal (Fig. 10), wherein the toe straps serve as an upper, the outer surface configured to face away from the foot of the wearer and the inner surface configured to face towards the foot of the wearer; in embodiment [B]: item of footwear is shown in Figs. 28-31, the upper generally being #558, with opposing inner and outer surfaces thereof; Examiner notes that since the claims are directed to the detachable shoe adornment itself, no structure of an item of footwear is structurally required to be present in order to meet the structure of the claim language, as best as the claims can be understood), the detachable shoe adornment comprising: a decorative element (in embodiment [A]: upper portion #52 has a design #58 thereon, rendering upper portion #52 itself a decorative element; in embodiment [B]: exterior portion #592 generally is a decorative element (Col. 14, Lines 10-11 describe the device as being “very decorative”); at least one thin tongue (in embodiment [A]: lower portion #54 is at least one tongue, inasmuch as the “tongue” has been structurally defined in the claims; further, the identified at least one tongue is “thin” at least to some degree, such as being thin relative to some thicker structure; Examiner notes that the adjective “thin” is a relative term that, absent further distinguishing dimensional limitations, does not further limit the structure’s size in any patentably-distinguishing sense; in embodiment [B]: in Fig. 32, the portion of the stabilizer #578 that generally extends orthogonally to the left straight edge defining slit #590 to the leftmost edge of the stabilizer #578 is a first tongue, and a mirrored second tongue is present on the opposite side emanating from the right straight edge of the slit to the rightmost edge of the stabilizer #578; the identified tongues are “thin” at least to some degree, such as being thin relative to some thicker structure) that is either an immediate extension of said decorative element or is connected with said decorative element (in each of embodiments [A] and [B], the identified at least one tongue is an immediate extension of the respective embodiment’s decorative element); and, a securing element affixed on one side of said at least one tongue (in embodiment [A]: securing element on one side of the lower portion #54 (i.e. tongue) is disposed generally where items #62/63/64 are located in Fig. 9, as Buck discloses that “connecting structure could be mechanical snaps, an appropriate adhesive, an appropriate adhesive tape, button holes and buttons, magnets” among other examples and that the illustrated hook and loop fasteners are merely one of numerous potential types of connecting structures (Col. 7, Lines 41-47 of Buck); in embodiment [B]: Buck describes the connecting structure (i.e. securing device) of  the Figs. 28-32 embodiment in similar manner in Col. 13, Lines 35-41 of Buck, which also cites “adhesive tape” and “magnets” as potential connecting structures, and “one side” of said at least one tongue would be the side shown in Fig. 32 where components #584 and #586 are located, respectively, one on each of the two identified tongues); wherein said at least one tongue is configured to be inserted into the item of footwear so that the side of said at least one tongue with the securing element is juxtaposed to and secured onto the inner surface of the upper of said item of footwear so that said at least one tongue is hidden inside said item of footwear while said decorative element remains viewable from outside said item of footwear (in embodiment [A]: the interior of the item of footwear is the space between the toe straps and the sole, wherein the lower portion #54 is configured to be disposed in this space against the inner surface of the toe strap (i.e. upper) and hidden therein, from at least an outermost perspective (Examiner notes that this device could just as easily be disposed onto a shoe with a closed upper having an edge thereof, in the event either of the disclosed adhesive or magnetic connecting structure examples are utilized), and the upper portion #52 with its design #58 (i.e. decorative element) is visible from outside the item of footwear; in embodiment [B]: the interior of the item of footwear is inside the space defined by upper #558, wherein the identified tongues are hidden within the interior space after being folded around the edge of upper #558, as shown in Figs. 28, 29, 31 of Buck, and the exterior surface (i.e. decorative element) of stabilizer #578 is visible from outside the shoe, as depicted).
Regarding claim 2, Buck discloses that said at least one tongue is made of a material selected from the group consisting of: fabric, natural leather, artificial leather, and silicone (in embodiment [A], Buck does not specify any materials for stabilizer #50 within the Specification, but discloses in claim 3 of Buck that leather and simulated leather (i.e. natural leather or artificial leather) can be used to form the upper and lower portions (i.e. the tongue being the lower portion); in embodiment [B], Buck discloses that the stabilizer #578 (which includes the material that forms the tongues) can be formed from fabric (Col. 13, Lines 64-66 of Buck)).
Regarding claim 3, Buck discloses that said securing element is in the form of a layer of adhesive material (as noted above, each of embodiments [A] and [B] teaches that adhesive or adhesive tapes can be used (Col. 7, Lines 43-46 and Col. 13, Lines 38-40 of Buck)).
Response to Arguments
Applicant's arguments filed with the RCE on May 31, 2022 have been fully considered but they are not persuasive.
First, with respect to the pending new matter objections to the Specification and Drawings, Applicant argues that “decorative element is disclosed to have any shape…[and that]…[n]ewly added figures disclose just another triangular-shaped tongue”.  Examiner notes that the mere statement that the decorative element could be “any shape” is not explicit support for introducing a triangular shape as a different potential embodiment, if the triangular shape was never explicitly disclosed in the originally-filed disclosure.  Further, the shape depicted in Figs. 33-34 represent a shape that is somewhat more intricate than a simple triangle (tongue #2 in Fig. 33 appears to actually have more than 3 sides.  Even further, Figs. 33-34 description as including a “semicircle”-shaped adhesive tape #4 is also not supported anywhere in the originally-filed disclosure. The new matter objections are deemed appropriate and are maintained.
Second, with respect to the arguments against the cited and applied prior art of Buck (USPN 8,943,712), Applicant appears to argue that Buck does not teach the limitations as defined in claim 1.  Applicant generally describes the Buck device:

    PNG
    media_image1.png
    128
    715
    media_image1.png
    Greyscale

Applicant then contends that their claimed device, “instead”, includes:

    PNG
    media_image2.png
    237
    704
    media_image2.png
    Greyscale

Applicant then states:

    PNG
    media_image3.png
    73
    688
    media_image3.png
    Greyscale

First, Examiner notes that Buck’s device has been outlined (in the final Office Action mailed Nov. 30, 2021, and again above in the present Office Action) with specific details as to how Buck meets all of the claimed structural limitations required by claims 1-3.  Even though Applicant emphasizes that “only” said decorate element remains outside the item of footwear (this argument is not commensurate with the scope of the claims, which does not prohibit some other structure from being on the outside of the item of footwear when installed—“so that said at least one tongue is hidden inside said item of footwear while said decorative element remains viewable from outside said item of footwear”), the embodiments relied upon in Buck would still meet such a limitation, since the decorative element (in embodiment [A]: upper portion #52 has a design #58 thereon, rendering upper portion #52 itself a decorative element; in embodiment [B]: exterior portion #592 generally is a decorative element (Col. 14, Lines 10-11 describe the device as being “very decorative”) would be capable of being the only structure to remain outside (or viewable outside) the hypothetical footwear when installed thereon.
Applicant next argues that Buck’s intention is for “adding thickness to the upper of loose footwear, while decorative aspect is added only to make such stabilizer appealing”.  Applicant states that “the main purpose of the present invention is to decorate footwear while minimally affecting initial fit of the footwear itself”.  This is not found persuasive because the term “thin” as has been added to claim 1 with respect to the “at least one thin tongue” is a relative adjective, and any structure that is thinner than another structure that is “thicker” would be considered “thin” by comparison.  Applicant recites no structurally-distinguishing limitations in the claim regarding any particular dimensions as to determine the intended “thin” characteristic.  Since the device of Buck is shown to have some degree of thinness, it is deemed to be “at least one thin tongue”, inasmuch as has been defined in the claim.  Examiner further notes that the originally-filed disclosure does not appear to have any support for any particular dimensional limitations with respect to the apparent thinness of the tongue.
Accordingly, the applicability of the Buck reference as prior art is deemed to be proper and is maintained, as detailed above in the 35 U.S.C. 102 section.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732